Citation Nr: 0928105	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran's claim for service 
connection for left ear hearing loss was granted in an April 
2007 determination, and assigned a noncompensable rating.

The Board also notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decisions 
dated January and June 2008.

In the Board's June 2008 decision, a rating in excess of 30 
percent for posttraumatic stress disorder was denied.  The 
file before the Board contains a request for reconsideration 
of the Board's decision on that issue.  That matter will be 
addressed in separate documents following the promulgation of 
this issue.


FINDING OF FACT

The Veteran does not currently have right ear hearing loss 
disability for VA purposes that is related to his active 
service.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated 
during active service, and a sensorineural hearing may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in September 2003, June 2006, and June 
2007 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

The Veteran contends that he has hearing loss in the right 
ear that developed suddenly after a fire base support cannon 
discharged near him in 1970.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).

Service medical records are silent to any complaints of or 
treatment for hearing loss during service.  Enlistment 
examination and report of medical history, dated January 1970 
noted normal ears and normal hearing.  Examination upon 
separation dated December 1971 noted some increased hearing 
loss in the right ear, but otherwise hearing was still within 
the normal limits for VA purposes.  Examination also 
indicated normal ears.  A report of medical history similarly 
was silent to any complaints of hearing loss.  

The Veteran was afforded a VA audiological examination in 
November 2003.  The Veteran reported a history of ear 
infections as well as occasional dizziness, in which he felt 
unsteady, lightheaded and nauseous.  He also reported a 
history of military noise exposure including gunfire, 
artillery, and aircraft noise.  Evaluation revealed 
thresholds of 15, 25, 10, 25 and 35 decibels at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively, in the right ear.  
The examiner provided a diagnosis of mild to severe 
sensorineural hearing loss and opined that the hearing loss 
was at least as likely as not related to his military 
service.  

An August 2004 VA audiological consultation revealed 
thresholds of 25, 30, 25, 30 and 25 decibels at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively, in the right ear.  
The audiologist provided a diagnosis of minimal to mild 
hearing loss in the right ear and recommended amplification 
to improve communication.  A September 2004 VA treatment 
record indicted complaints of difficulty hearing speech.  
Hearing aids were provided to the Veteran.

A March 2007 VA audiological examination revealed thresholds 
of 20, 25, 15, 30 and 35 decibels at 500, 1000, 2000, 3000 
and 4000 Hertz, respectively, in the right ear.  Speech 
recognition was 96 percent.  The audiologist provided a 
diagnosis of mild high frequency sensorineural hearing loss 
at 3000 to 4000 Hertz.

A June 2007 VA hearing evaluation noted mild sensorineural 
hearing loss and complaints of difficulty hearing speech.  

The Veteran also submitted statements indicating that he had 
trouble hearing others in places like crowded restaurants as 
well as had difficulty hearing the TV at a normal volume.

While the Veteran has some mild hearing loss in the right 
ear, the hearing loss does not meet the requirements for 
disability due to impaired hearing under 38 C.F.R. § 3.385.  
The Veteran's service medical records did not reveal 
audiological examinations showing hearing loss as a 
disability.  Additionally, there is no post service objective 
medical evidence of current right ear hearing loss disability 
as required by the regulation.  Therefore the evidence does 
not show that the Veteran currently has any hearing 
disability.  In absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board is required to enter 
decisions based on the laws and regulations passed.  38 
U.S.C.A. § 7104.

As there is no evidence showing that the Veteran incurred 
right ear hearing loss disability during his active service, 
the Board must find that the preponderance of the evidence is 
against entitlement to service connection for hearing loss in 
the right ear.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for hearing loss in the right ear is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


